Field, J.
The exceptions relate only to the sufficiency of the notice. The notice given in this case accurately described the time and place of the injury. The defendant contends that the jury may have found for the plaintiff on the ground that the defendant was liable, not because there was any accumulation of snow and ice which was in itself a defect, but because the sidewalk was so improperly constructed that it occasioned the formation of smooth and slippery ice, in a manner other than would occur from natural causes if the sidewalk had been properly constructed; and that the notice did not state the improper construction of the sidewalk as a cause of the injury. The existing condition of the law upon defects in highways caused by accumulations of snow and ice need not be discussed. If it be assumed, as the defendant contends was the view of the law taken at the trial, that smooth and slippery ice, formed upon an improperly constructed sidewalk, by reason of this construction *218would, in connection with the faulty construction, constitute a defect, when the same formation of ice upon a properly constructed sidewalk would not, we still think the sufficiency of this notice, in stating the cause of the injury, was properly submitted to the jury. The notice is required, not for the purpose of setting out in writing the legal ground of liability of the city or town, but for the purpose of calling the attention of the proper authorities to the physical objects in the highwajr, or to the physical condition of it, which caused the injury, that they may make the necessary investigation. Bailey v. Everett, 132 Mass. 441. Dalton v. Salem, 136 Mass. 278. This notice did describe the immediate cause of the injury, which, in connection with the faulty construction of the sidewalk, constituted a defect in the street, as the jury have' found under instructions of the court not excepted to. Under any view of the law, the actual cause of the injury was at least partially described, and, if not described with complete accuracy, the jury have found that, in giving the notice, there was no intention to mislead the defendant, and that the defendant was not in fact misled thereby, and the case is clearly within the St. of 1882, e. 36, even if, before this statute, the notice could have been held insufficient. See Spellman v. Chicopee, 131 Mass. 443.

Exceptions overruled.